Case 0:21-cv-60349-RKA Document 40 Entered on FLSD Docket 05/28/2021 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     Case No. 21-cv-60349-RKA
  SCOTT L. LEVENTHAL,

         Plaintiff,

  v.

  JOSEPH KAVANA,

         Defendant.

  _____________________________

  JOSEPH KAVANA,

         Counter-Plaintiff,

  v.

  SCOTT L. LEVENTHAL,

        Counter-Defendant.

  ____________________________/
                      DEFENDANT AND COUNTER PLAINTIFF’S MOTION
                            FOR LEAVE TO FILE UNDER SEAL

         Defendant and Counter-Plaintiff Joseph Kavana, in accordance with Local Rule 5.4(b),

  respectfully requests leave to file under seal an unredacted copy of his Expedited Motion for

  Temporary Restraining Order or, in the Alternative, a Preliminary Injunction, Request for Hearing

  and Incorporated Memorandum of Law (the “Motion”) [ECF No. 38], and corresponding

  unredacted exhibits [ECF No. 39]. Federal Rule of Civil Procedure 5.2(d) provides that courts may

  order certain filings to be sealed. Under Local Rule 5.4(b), a motion to seal must include the factual

  and legal basis for the sealed filing and describe the proposed sealed filing. There is good cause to

  seal material that contains confidential, commercial, and/or proprietary information. See Chi.
Case 0:21-cv-60349-RKA Document 40 Entered on FLSD Docket 05/28/2021 Page 2 of 4




  Tribune Co. v. Bridgestone/ Firestone, Inc., 263 F.3d 1304, 1310–14 (11th Cir. 2001); Local

  Access, LLC v. Peerless Network, Inc., 2016 WL 374948 at *1 (M.D. Fla. Feb. 1, 2016) (granting

  motion to seal documents containing confidential information about the parties’ business plans,

  pricing information, and client contacts).

         Good cause exists to allow Defendant and Counter-Plaintiff to file the unredacted copy of

  the Motion and supporting exhibits under seal. There is certain information contained in the

  Motion and supporting exhibits that contain sensitive business information affecting third parties.

         Lastly, Defendant and Counter-Plaintiff requests that the proposed sealed filings be

  maintained under seal for a minimum of one year after the resolution of any appeals in this matter,

  at which time the proposed sealed filing should be destroyed.

         WHEREFORE, Defendant and Counter-Plaintiff Joseph Kavana respectfully requests an

  Order authorizing the filing under seal of his Expedited Motion for Temporary Restraining Order

  or, in the Alternative, a Preliminary Injunction, Request for Hearing and Incorporated

  Memorandum of Law [ECF No. 38] and the exhibits thereto [ECF No. 39]. A proposed Order is

  attached.




                                                  2
Case 0:21-cv-60349-RKA Document 40 Entered on FLSD Docket 05/28/2021 Page 3 of 4




                               LOCAL RULE 7.1 CERTIFICATE

         Pursuant to Local Rule 7.1, I hereby certify that counsel for Defendant and Counter

  Plaintiff reached out to counsel for Plaintiff and Counter-Defendant Scott L. Leventhal to meet

  and confer. Counsel for Mr. Leventhal did not respond to the request to meet and confer.

   Dated: May 28, 2021                               Respectfully submitted,

                                                     STEARNS WEAVER MILLER WEISSLER
                                                     ALHADEFF & SITTERSON, P.A.
                                                     150 W. Flagler Street | Suite 2200
                                                     Miami, FL 33130
                                                     Telephone: 305-789-3200
                                                     Fax: 305-789-3395

                                                     By: /s/ Albert D. Lichy
                                                         Maria A. Fehretdinov
                                                         Florida Bar No. 52084
                                                         mfehretdinov@stearnsweaver.com
                                                         Albert D. Lichy
                                                         Florida Bar No. 94272
                                                         alichy@stearnsweaver.com




                                                 3
Case 0:21-cv-60349-RKA Document 40 Entered on FLSD Docket 05/28/2021 Page 4 of 4




                                   CERTIFICATE OF SERVICE
         I hereby certify that on this 28th day of May, 2021, the foregoing document is being
  served this day on all counsel of record.




                                                  By: /s/ Albert D. Lichy
                                                          ALBERT D. LICHY




                                               -22-
